Cite as 2016 Ark. 56

                 SUPREME COURT OF ARKANSAS
                                         No.   D-16-43


                                                  Opinion Delivered February   11, 2016
   IN RE JOE THOMAS LYNCH,
   ARKANSAS BAR NO. 88132
                                                  PETITION TO SURRENDER
                                                  ARKANSAS LAW LICENSE



                                                  GRANTED.


                                       PER CURIAM


       On recommendation of the Supreme Court Committee on Professional Conduct,

we hereby accept the voluntary surrender, in lieu of probable disbarment, of the law license

of Joe Thomas Lynch of Hot Springs, Arkansas. In his petition to voluntarily surrender his

license, filed on January 15, 2016, Mr. Lynch acknowledges that the Committee voted to

initiate disbarment proceedings in two separate cases. He believes the Committee could

produce sufficient proof in both cases, and that a trier of fact could find he violated the

Arkansas Rules of Professional Conduct. Mr. Lynch also states that he wishes to avoid the

expense, stress, and publicity of further addressing these matters.

       The name of Joe Thomas Lynch shall be removed from the registry of attorneys

licensed by the State of Arkansas, and he is barred and enjoined from engaging in the practice

of law in this state.

               It is so ordered.